internal_revenue_service number release date index number -------------------------- ------------------------- ----------------------------------------- re --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-130239-16 date date legend taxpayer date year trust ---------------------------------------------------- ---------------------- ------- ----------------------------------------------------------------- ------------------------------ ------- -------------------------- --------------------- -------------------------------------------------------------------------------- year date child trust ---------------------------------------------------------------- child --------------------------- trust -------------------------------------------------------------------------------- --------------------------------------------------------------------- year x y a corporation year attorney accountant ------- ---------- ---------- ---------- ----------------------------------- ------- -------------------------- ------------------------------- dear ----------------- plr-130239-16 this letter responds to the letter dated date submitted by your authorized representative requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2632 to opt_out of the generation- skipping transfer gst_exemption automatic allocation rules under sec_2632 with respect to transfers to certain trusts facts the facts and representations submitted are as follows on date year a date after date taxpayer established an irrevocable grantor_retained_annuity_trust trust taxpayer transferred marketable_securities to trust year transfer trust has gst tax potential taxpayer’s retained_interest in trust terminated at the end of the annuity term on a date in year the estate_tax_inclusion_period etip with respect to the year transfer closed for gst tax purposes on the date in year that taxpayer’s retained_interest in trust terminated on date a date after date taxpayer established trust for the benefit of child and child 1’s lineal_descendants and trust for the benefit of child and child 2’s lineal_descendants in year taxpayer transferred x shares of corporation to trust and y shares of corporation to trust year transfers in year taxpayer transferred dollar_figurea to each of trust and trust year transfers trust and trust have gst tax potential attorney provided taxpayer with legal and tax_advice in connection with the creation and establishment of trust trust and trust attorney advised taxpayer of the rules under sec_2632 regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation of gst_exemption by making an election under sec_2632 pursuant to this discussion taxpayer decided that she did not want gst_exemption allocated to any of the transfers to trust trust or trust taxpayer retained accountant to prepare and file taxpayer’s year year and year form sec_709 united_states gift and generation-skipping_transfer_tax return on timely-filed form sec_709 for year year and year accountant inadvertently reported the respective year transfer year transfers and year transfers on schedule a part gifts subject only to gift_tax instead of schedule a part indirect skips and failed to effectively elect out of the automatic allocation of gst_exemption to the transfers to trust trust and trust pursuant to sec_2632 taxpayer requests the following rulings plr-130239-16 taxpayer requests pursuant to sec_2642 and sec_301_9100-3 to elect out of the automatic allocation of taxpayer’s gst_exemption to the year transfer to trust under sec_2632 taxpayer requests pursuant to sec_2642 and sec_301_9100-3 to elect out of the automatic allocation of taxpayer’s gst_exemption to the year transfers and year transfers to trust and trust under sec_2632 law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that the manner in which allocations are to be made shall be prescribed by forms or regulations issued by the secretary sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption is treated as allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred plr-130239-16 under sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 a gst_trust is a_trust that could have gst potential with respect to the transferor unless the trust satisfies any of the exceptions listed in sec_2632 i - vi sec_2632 provides that for purposes of sec_2632 an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the etip the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_2632 provides that an individual may elect to have the automatic allocation rules of sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2632 provides that the election may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that in the case of an indirect_skip made after date to which sec_2642 relating to transfers subject_to the estate_tax_inclusion_period or etip does not apply the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer this automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made sec_26_2632-1 provides that except as otherwise provided the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in sec_26_2632-1 sec_26_2632-1 provides in part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust or to one or more separate shares that are treated as separate trusts under sec_26_2654-1 a transferor may elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts and all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out or any combination of through above sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in plr-130239-16 sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_26_2632-1 provides that a direct_skip or an indirect_skip that is subject_to an etip is deemed to have been made only at the close of the etip the transferor may prevent the automatic allocation of gst_exemption to a direct_skip or an indirect_skip by electing out of the automatic allocation rules at any time prior to the due_date of the form_709 for the calendar_year in which the close of the etip occurs whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and plr-130239-16 notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the year transfer to trust also taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the year transfers and year transfers to trust and trust the election should be made on supplemental form sec_709 for year year and year the form sec_709 should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh you should attach a copy of this letter to each supplemental form_709 we have enclosed a copy for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-130239-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely office of associate chief_counsel passthroughs special industries by karlene m lesho karlene m lesho senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
